                  Case 2:19-bk-14989-WB               Doc 283 Filed 08/23/19 Entered 08/23/19 14:22:54                  Desc
                                                       Main Document    Page 1 of 19
                                                      UNITED STATES DEPARTMENT OF JUSTICE
                                                      OFFICE OF THE UNITED STATES TRUSTEE
                                                         CENTRAL DISTRICT OF CALIFORNIA

In Re:                                                                   CHAPTER 11 (BUSINESS)
    Scoobeez                                                             Case Number:                                     2:19-BK-14989-WB




                                                                         Operating Report Number:                                        3
                                                          Debtor(s)      For the Month Ending:                         7/1/2019 to 7/31/2019

                                                       I. CASH RECEIPTS AND DISBURSEMENTS
                                                              A. (GENERAL ACCOUNT*)

   BEGINNING BALANCE AS OF PETITION DATE                                                                                            697,628

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                                           7,320,992

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                                                6,409,606
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                             1,609,014

4. RECEIPTS DURING CURRENT PERIOD:
   Accounts Receivable - Post-filing                                                                     4,772,029
   Accounts Receivable - Pre-filing
   General Sales
   Other (Specify)              Fuel refund                                                                  6,812
                                Fraud refund (Wells Fargo)                                                     871
                                Transfer from payroll account                                               20,000
                                Recruiting refund (Indeed)                                                       5
   Other (Specify)              Voided Checks                                                                    0

   TOTAL RECEIPTS THIS PERIOD:                                                                                                    4,799,717

5. BALANCE:                                                                                                                       6,408,731

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   Transfers to Other DIP Accounts (from page 2)                                                         2,206,395
   Disbursements (from page 2)                                                                           1,585,371

   TOTAL DISBURSEMENTS THIS PERIOD:**                                                                                             3,791,766

7. ENDING BALANCE:                                                                                                                2,616,965

8. General Account Number(s):                                         ******3680


                                                                      DIP Operating & Operating (Legacy) Wells Fargo
                                                                      3200 Foothill, Blvd.
   Depository Name & Location:                                        La Crescenta, CA 91214

* All receipts must be deposited into the general account.

**This amount should be the same as the total from page 2.




                                                                       Page 1 of 19
                         Case 2:19-bk-14989-WB             Doc 283 Filed 08/23/19 Entered 08/23/19 14:22:54             Desc
                                                            Main Document    Page 2 of 19
                                            TOTAL DISBURSEMENTS FROM GENERAL ACCOUNT FOR CURRENT PERIOD

                     Check                                                                                 *Amount        **Amount
Date mm/dd/yyyy     Number                Payee or DIP account                            Purpose         Transferred     Disbursed      Amount
07/01/2019        Wire         PEX Holding                            Fuel                                                     45,000       45,000
07/01/2019        1280         Shoushana Ohanessian-expense account Travel                                                     16,810       16,810
07/01/2019        1282         Garo Dekirmendjian                     Rent                                                     10,500       10,500
07/01/2019        1281         Three Two Seven Family Management, LLC Rent                                                       2,335       2,335
07/01/2019        1283         Maria Estrada                          Office expense                                             1,125       1,125
07/01/2019        Debit Card   Indeed                                 Recruitment                                                  506         506
07/01/2019        Debit Card   Indeed                                 Recruitment                                                  501         501
07/01/2019        Debit Card   Amazon Prime on line                   Office expense                                               456         456
07/01/2019        Deduction    Wells Fargo Bank                       Bank fee                                                      30          30
07/01/2019        Debit Card   Parking Concepts                       Travel                                                        10          10
07/02/2019        Wire         Wells Fargo Bank                       Payroll                                  844,630                     844,630
07/02/2019        Wire         Wells Fargo Bank                       Tax                                      275,190                     275,190
07/02/2019        1285         AE Works Enterprises Inc.              Office expense                                            7,217        7,217
07/02/2019        1286         Ring Central Inc.                      Utility                                                   4,103        4,103
07/02/2019        1287         Devino Group                           IT Expense                                                2,000        2,000
07/02/2019        Debit Card   Indeed                                 Recruitment                                                 471          471
07/02/2019        1288         Foothill Plumbing                      Utility                                                     365          365
07/02/2019        1284         George Voskanian (Expense)             Travel                                                       53           53
07/03/2019        Wire         Innovative                             Insurance                                                64,130       64,130
07/03/2019        Wire         Hertz Corporation                      Vehicle                                                  40,142       40,142
07/03/2019        Wire         Hillair Capital Management             Per cash collateral stipulation                          40,000       40,000
07/03/2019        Wire         Combined Group Insurance Services Inc  Insurance                                                 7,997        7,997
07/03/2019        Debit Card   Halo Branded Solution                  Uniform                                                   3,666        3,666
07/03/2019        1289         Saint Enterprises, LLC                 Office expense                                            3,000        3,000
07/03/2019        Debit Card   Halo Branded Solution                  Uniform                                                   2,641        2,641
07/03/2019        1292         VLO Labs, Inc                          IT Expense                                                2,500        2,500
07/03/2019        Debit Card   Halo Branded Solution                  Uniform                                                   2,252        2,252
07/03/2019        1291         RMNT LLC                               IT Expense                                                2,000        2,000
07/03/2019        1290         Kathy Hicks                            Office expense                                            1,750        1,750
07/03/2019        Debit Card   Halo Branded Solution                  Uniform                                                     928          928
07/03/2019        Debit Card   Halo Branded Solution                  Uniform                                                     918          918
07/03/2019        Debit Card   Indeed                                 Recruitment                                                 501          501
07/03/2019        1293         Brad Arave                             Accident / Toll / Citation                                  177          177
07/03/2019        Deduction    Wells Fargo Bank                       Bank fee                                                     30           30
07/03/2019        Deduction    Wells Fargo Bank                       Bank fee                                                     30           30
07/03/2019        Deduction    Wells Fargo Bank                       Bank fee                                                     30           30
07/05/2019        1299         Booster Fuels, Inc.                    Fuel                                                      5,200        5,200
07/05/2019        1296         Booster Fuels, Inc.                    Fuel                                                      4,992        4,992
07/05/2019        1298         Booster Fuels, Inc.                    Fuel                                                      4,152        4,152
07/05/2019        1300         Booster Fuels, Inc.                    Fuel                                                      3,986        3,986
07/05/2019        1297         Booster Fuels, Inc.                    Fuel                                                      3,595        3,595
07/05/2019        Debit Card   Nates Cell Phone                       Phones                                                    3,329        3,329
07/05/2019        1294         Christopher Key                        Payroll                                                   1,530        1,530
07/05/2019        1295         Booster Fuels, Inc.                    Fuel                                                      1,488        1,488
07/05/2019        1302         City of Glendale Water & Power         Utility                                                     949          949
07/05/2019        Debit Card   Indeed                                 Recruitment                                                 502          502
07/05/2019        1303         Spectrum San Antonio                   Utility                                                     324          324
07/05/2019        1301         Charter Spectrum - Ft Worth            Utility                                                     180          180
07/05/2019        Debit Card   Amazon Prime on line                   Office expense                                               24           24
07/05/2019        Debit Card   Amazon Prime on line                   Office expense                                               24           24
07/08/2019        Wire         PEX Holding                            Fuel                                                     40,000       40,000
07/08/2019        ACH          Accurate Background LLC                Recruitment                                              17,924       17,924
07/08/2019        Debit Card   Indeed                                 Recruitment                                                 503          503
07/08/2019        1304         Marco Briseno                          Office expense                                              400          400
07/08/2019        Debit Card   Swizznet                               Dues & Subscriptions                                        189          189
07/08/2019        Deduction    Wells Fargo Bank                       Bank fee                                                     30           30
07/09/2019        1305         First Insurance Funding                Insurance                                                 2,712        2,712
07/09/2019        Debit Card   Amazon Prime on line                   Office expense                                              209          209
07/10/2019        Wire         Hertz Corporation                      Vehicle                                                  75,638       75,638
07/10/2019        Wire         Hillair Capital Management             Per cash collateral stipulation                          40,000       40,000
07/10/2019        Debit Card   Indeed                                 Office expense                                              515          515
07/10/2019        Deduction    Wells Fargo Bank                       Bank fee                                                     30           30
07/10/2019        Deduction    Wells Fargo Bank                       Bank fee                                                     30           30
07/11/2019        1306         AT&T Mobility                          Phones                                                   20,326       20,326
07/11/2019        Debit Card   Indeed                                 Recruitment                                                 502          502
07/11/2019        Debit Card   Amazon Prime on line                   Office expense                                              418          418
07/11/2019        1307         Los Angeles County Tax Collector       Rent                                                        363          363
07/11/2019        Debit Card   Amazon Prime on line                   Office expense                                              285          285
07/11/2019        1309         Spectrum/La Crescenta                  Utility                                                     271          271
07/11/2019        1310         Athens Services                        Utility                                                     174          174

                                                                          Page 2 of 19
                    Case 2:19-bk-14989-WB              Doc 283 Filed 08/23/19 Entered 08/23/19 14:22:54   Desc
                                                        Main Document    Page 3 of 19
07/11/2019   Debit Card   Amazon Prime on line                  Office expense                                       159       159
07/11/2019   1311         Sixiang Zhao (Expense)                Office expense                                        30        30
07/11/2019   Debit Card   USPS                                  Office expense                                         1         1
07/11/2019   Debit Card   USPS                                  Office expense                                         1         1
07/12/2019   1316         Booster Fuels, Inc.                   Fuel                                               5,392     5,392
07/12/2019   1314         Booster Fuels, Inc.                   Fuel                                               4,872     4,872
07/12/2019   1317         Booster Fuels, Inc.                   Fuel                                               4,342     4,342
07/12/2019   1313         Booster Fuels, Inc.                   Fuel                                               3,814     3,814
07/12/2019   1315         Booster Fuels, Inc.                   Fuel                                               3,231     3,231
07/12/2019   1318         Confirm Biosciences                   Dues & Subscriptions                               1,645     1,645
07/12/2019   1312         Booster Fuels, Inc.                   Fuel                                                 931       931
07/12/2019   Debit Card   Amazon Prime on line                  Office expense                                       549       549
07/15/2019   Wire         PEX Holding                           Fuel                                              45,000    45,000
07/15/2019   1321         DW Harrow & Assoc LLC                 BK Related Fees                                    2,500     2,500
07/15/2019   Debit Card   Liquid Web LLC                        Dues & Subscriptions                               2,382     2,382
07/15/2019   1319         Maria Estrada                         Office expense                                     1,120     1,120
07/15/2019   Debit Card   Indeed                                Recruitment                                          503       503
07/15/2019   Debit Card   Amazon Prime on line                  Office expense                                        64        64
07/15/2019   Wire         Hertz Corporation                     Vehicle                                               36        36
07/15/2019   Wire         Hertz Corporation                     Vehicle                                               36        36
07/15/2019   Deduction    Wells Fargo Bank                      Bank fee                                              30        30
07/16/2019   1323         Saint Enterprises, LLC                Office expense                                     3,000     3,000
07/16/2019   1322         Christopher Key                       Payroll                                            2,250     2,250
07/16/2019   Debit Card   Indeed                                Recruitment                                          506       506
07/16/2019   Debit Card   Amazon Prime on line                  Office expense                                       164       164
07/17/2019   Wire         Wells Fargo Bank                      Payroll                            824,591                 824,591
07/17/2019   Wire         Wells Fargo Bank                      Tax                                261,984                 261,984
07/17/2019   Wire         Innovative                            Insurance                                         65,033    65,033
07/17/2019   Wire         Hertz Corporation                     Vehicle                                           49,647    49,647
07/17/2019   Wire         Hillair Capital Management            Per cash collateral stipulation                   40,000    40,000
07/17/2019   1324         Verizon                               Phones                                             5,085     5,085
07/17/2019   1327         Grobstein Teeple, LLP                 BK Related Fees                                    2,500     2,500
07/17/2019   1326         Kathy Hicks                           Office expense                                     1,750     1,750
07/17/2019   1328         A+ Detailing                          Van wash                                             300       300
07/17/2019   Debit Card   Amazon Prime on line                  Office expense                                       192       192
07/17/2019   1325         George Voskanian (Expense)            Travel                                                53        53
07/17/2019   Debit Card   Amazon Prime on line                  Office expense                                        47        47
07/17/2019   Deduction    Wells Fargo Bank                      Bank fee                                              30        30
07/17/2019   Deduction    Wells Fargo Bank                      Bank fee                                              30        30
07/17/2019   Deduction    Wells Fargo Bank                      Bank fee                                              30        30
07/18/2019   1334         Booster Fuels, Inc.                   Fuel                                               6,091     6,091
07/18/2019   1335         Booster Fuels, Inc.                   Fuel                                               5,447     5,447
07/18/2019   1336         Booster Fuels, Inc.                   Fuel                                               4,303     4,303
07/18/2019   1337         Booster Fuels, Inc.                   Fuel                                               4,019     4,019
07/18/2019   1338         Booster Fuels, Inc.                   Fuel                                               3,624     3,624
07/18/2019   1333         Booster Fuels, Inc.                   Fuel                                               3,474     3,474
07/18/2019   1331         VLO Labs, Inc                         IT Expense                                         2,500     2,500
07/18/2019   1330         RMNT LLC                              IT Expense                                         2,000     2,000
07/18/2019   1332         Tic Tax Mobile Wash LLC               Van wash                                             508       508
07/18/2019   Debit Card   Indeed                                Recruitment                                          500       500
07/18/2019   1339         City of Los Angeles                   Accident / Toll / Citation                            93        93
07/18/2019   1329         George Voskanian (Expense)            Meals and Entertainment                               63        63
07/19/2019   Debit Card   Newport Urgent Care Inc               Insurance                                            400       400
07/19/2019   1340         Nicholas Solari (expense)             Office expense                                       124       124
07/22/2019   1343         United States Trustee                 UST Fees                                          64,096    64,096
07/22/2019   Wire         PEX Holding                           Fuel                                              45,000    45,000
07/22/2019   Debit Card   Indeed                                Recruitment                                          506       506
07/22/2019   Debit Card   Indeed                                Recruitment                                          502       502
07/22/2019   1344         Scoobeez Global, Inc.                 UST Fees                                             325       325
07/22/2019   1345         Scoobur                               UST Fees                                             325       325
07/22/2019   Debit Card   Amazon Prime on line                  Office expense                                       171       171
07/22/2019   1341         Ready Refresh by Nestle               Office expense                                       142       142
07/22/2019   1342         Ready Refresh by Nestle               Office expense                                        31        31
07/22/2019   Deduction    Wells Fargo Bank                      Bank fee                                              30        30
07/22/2019   Debit Card   Dropbox                               Dues & Subscriptions                                  20        20
07/22/2019   Debit Card   USPS                                  Office expense                                         7         7
07/22/2019   Debit Card   USPS                                  Office expense                                         7         7
07/22/2019   Debit Card   USPS                                  Office expense                                         7         7
07/23/2019   Debit Card   SignNow                               Office expense                                       180       180
07/23/2019   Debit Card   Amazon Prime on line                  Office expense                                         9         9
07/24/2019   Wire         Hertz Corporation                     Vehicle                                          237,866   237,866
07/24/2019   Wire         Hillair Capital Management            Per cash collateral stipulation                   40,000    40,000
07/24/2019   Debit Card   Indeed                                Recruitment                                          503       503
07/24/2019   Debit Card   N/A - Chicago                         Accident / Toll / Citation                           174       174

                                                                 Page 3 of 19
                           Case 2:19-bk-14989-WB               Doc 283 Filed 08/23/19 Entered 08/23/19 14:22:54                         Desc
                                                                Main Document    Page 4 of 19
07/24/2019        Debit Card     Amazon Prime on line                        Office expense                                                        70         70
07/24/2019        Deduction      Wells Fargo Bank                            Bank fee                                                              30         30
07/24/2019        Deduction      Wells Fargo Bank                            Bank fee                                                              30         30
07/25/2019        1350           First Insurance Funding                     Insurance                                                         71,582     71,582
07/25/2019        1352           Karen Soto Ridge                            Insurance                                                          5,000      5,000
07/25/2019        1351           Maria Soto                                  Insurance                                                          3,253      3,253
07/25/2019        Debit Card     Live Agent Recurring                        Dues & Subscriptions                                                 579        579
07/25/2019        Debit Card     Indeed                                      Recruitment                                                          506        506
07/25/2019        1349           Marco Briseno                               Office expense                                                       400        400
07/25/2019        Debit Card     Amazon Prime on line                        Office expense                                                       303        303
07/25/2019        1353           City of Chicago                             Accident / Toll / Citation                                           150        150
07/25/2019        Debit Card     N/A - Chicago                               Accident / Toll / Citation                                           100        100
07/25/2019        1347           Nicholas Solari (expense)                   Office expense                                                        76         76
07/25/2019        Debit Card     Amazon Prime on line                        Office expense                                                        66         66
07/25/2019        1346           George Voskanian (Expense)                  Travel                                                                65         65
07/25/2019        1348           Nicholas Solari (expense)                   Office expense                                                        51         51
07/25/2019        Debit Card     N/A - Chicago                               Accident / Toll / Citation                                             2          2
07/26/2019        1354           Force 10 Partners                           BK Related Fees                                                   20,000     20,000
07/26/2019        1357           Booster Fuels, Inc.                         Fuel                                                               6,461      6,461
07/26/2019        1356           Booster Fuels, Inc.                         Fuel                                                               6,231      6,231
07/26/2019        Wire           ADP                                         Payroll                                                            4,537      4,537
07/26/2019        1359           Booster Fuels, Inc.                         Fuel                                                               4,461      4,461
07/26/2019        1358           Booster Fuels, Inc.                         Fuel                                                               4,409      4,409
07/26/2019        1360           Booster Fuels, Inc.                         Fuel                                                               4,347      4,347
07/26/2019        Wire           ADP                                         Payroll                                                            3,818      3,818
07/26/2019        1355           Booster Fuels, Inc.                         Fuel                                                               3,245      3,245
07/26/2019        1361           City of Glendale Water & Power              Utility                                                              319        319
07/26/2019        1362           SoCalGas                                    Utility                                                               18         18
07/26/2019        Debit Card     Amazon Prime on line                        Office expense                                                        11         11
07/26/2019        Wire           ADP                                         Payroll                                                                0          0
07/29/2019        Wire           Innovative                                  Insurance                                                         63,683     63,683
07/29/2019        Wire           PEX Holding                                 Fuel                                                              45,000     45,000
07/29/2019        Debit Card     Liquid Web LLC                              Dues & Subscriptions                                               2,375      2,375
07/29/2019        Debit Card     Indeed                                      Recruitment                                                          504        504
07/29/2019        Debit Card     Indeed                                      Recruitment                                                          501        501
07/29/2019        Debit Card     Society of Human Resources                  Office expense                                                       209        209
07/29/2019        Debit Card     Amazon Prime on line                        Office expense                                                       203        203
07/29/2019        Debit Card     Twilio                                      IT Expense                                                           100        100
07/29/2019        Deduction      Wells Fargo Bank                            Bank fee                                                              30         30
07/29/2019        Deduction      Wells Fargo Bank                            Bank fee                                                              30         30
07/30/2019        Debit Card     DSP Phones                                  Phones                                                             3,967      3,967
07/30/2019        Debit Card     Indeed                                      Recruitment                                                          501        501
07/30/2019        Debit Card     Amazon Prime on line                        Office expense                                                       282        282
07/31/2019        Wire           Hertz Corporation                           Vehicle                                                           81,738     81,738
07/31/2019        Wire           Hillair Capital Management                  Per cash collateral stipulation                                   40,000     40,000
07/31/2019        1375           Booster Fuels, Inc.                         Fuel                                                               6,321      6,321
07/31/2019        1377           Booster Fuels, Inc.                         Fuel                                                               5,957      5,957
07/31/2019        1372           Booster Fuels, Inc.                         Fuel                                                               4,790      4,790
07/31/2019        1374           Booster Fuels, Inc.                         Fuel                                                               4,724      4,724
07/31/2019        1369           Ring Central Inc.                           Utility                                                            4,229      4,229
07/31/2019        1373           Booster Fuels, Inc.                         Fuel                                                               4,177      4,177
07/31/2019        1376           Booster Fuels, Inc.                         Fuel                                                               3,457      3,457
07/31/2019        Debit Card     Halo Branded Solution                       Uniform                                                            2,448      2,448
07/31/2019        Debit Card     Google Service                              Dues & Subscriptions                                               1,983      1,983
07/31/2019        1364           Maria Estrada                               Office expense                                                     1,106      1,106
07/31/2019        1371           Andres Munoz (Expense Account)              Travel                                                               811        811
07/31/2019        Debit Card     Indeed                                      Recruitment                                                          503        503
07/31/2019        1370           SuperVision                                 Recruitment                                                          233        233
07/31/2019        1368           Michael Saint                               Office expense                                                        49         49
07/31/2019        Deduction      Wells Fargo Bank                            Bank fee                                                              30         30
07/31/2019        Deduction      Wells Fargo Bank                            Bank fee                                                              30         30
07/31/2019        1365           Sixiang Zhao (Expense)                      Office expense                                                        15         15
                                                                                TOTAL DISBURSEMENTS THIS PERIOD:                2,206,395   1,585,371   3,791,766

* Fill in amounts in this column if they are TRANSFERS to another DIP account (e.g. Payroll or Tax); the "amount" column will
be filled in for you.
** Fill in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you.




                                                                              Page 4 of 19
             Case 2:19-bk-14989-WB                Doc 283 Filed 08/23/19 Entered 08/23/19 14:22:54      Desc
                                                   Main Document    Page 5 of 19
                                                          GENERAL ACCOUNT
                                                         BANK RECONCILIATION

                           Bank statement Date:                7/31/2019       Balance on Statement:           2,668,189

Plus deposits in transit (a):

                                                        Deposit Date           Deposit Amount



TOTAL DEPOSITS IN TRANSIT                                                                                             0

Less Outstanding Checks (a):
                           Check Number                  Check Date            Check Amount
                                 1003                         05/15/2019                          151
                                 1008                         05/20/2019                           30
                                 1024                         05/21/2019                           23
                                 1029                         05/21/2019                           28
                                 1045                         05/24/2019                        1,496
                                 1074                         05/29/2019                          302
                                 1151                         06/06/2019                           27
                                 1186                         06/12/2019                          224
                                 1287                         07/02/2019                        2,000
                                 1327                         07/17/2019                        2,500
                                 1351                         07/25/2019                        3,253
                                 1352                         07/25/2019                        5,000
                                 1361                         07/26/2019                          319
                                 1364                         07/31/2019                        1,106
                                 1365                         07/31/2019                           15
                                 1368                         07/31/2019                           49
                                 1369                         07/31/2019                        4,229
                                 1370                         07/31/2019                          233
                                 1371                         07/31/2019                          811
                                 1372                         07/31/2019                        4,790
                                 1373                         07/31/2019                        4,177
                                 1374                         07/31/2019                        4,724
                                 1375                         07/31/2019                        6,321
                                 1376                         07/31/2019                        3,457
                                 1377                         07/31/2019                        5,957

TOTAL OUTSTANDING CHECKS:                                                                                        51,224

Bank statement Adjustments:
Explanation of Adjustments-



ADJUSTED BANK BALANCE:                                                                                         2,616,965

* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment




                                                             Page 5 of 19
                   Case 2:19-bk-14989-WB        Doc 283 Filed 08/23/19 Entered 08/23/19 14:22:54         Desc
                                                 Main Document    Page 6 of 19
                                                     I. CASH RECEIPTS AND DISBURSEMENTS
                                                             B. (PAYROLL ACCOUNT)

1. TOTAL RECEIPTS PER ALL PRIOR PAYROLL ACCOUNT REPORTS                                                         1,602,949

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR PAYROLL                                                              1,557,956
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                             44,993

4. RECEIPTS DURING CURRENT PERIOD:                                                                              1,669,221
     (Transfer from General Account)

5. BALANCE:                                                                                                     1,714,214

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
     TOTAL DISBURSEMENTS THIS PERIOD:***                                                                        1,692,623

7. ENDING BALANCE:                                                                                                21,591

8.   PAYROLL Account Number(s):                                                ******8415


                                                                               DIP Payroll Wells Fargo
                                                                               3200 Foothill, Blvd.
     Depository Name & Location:                                               La Crescenta, CA 91214




                                                                Page 6 of 19
     Case 2:19-bk-14989-WB           Doc 283 Filed 08/23/19 Entered 08/23/19 14:22:54                   Desc
                                      Main Document    Page 7 of 19
                      TOTAL DISBURSEMENTS FROM PAYROLL ACCOUNT FOR CURRENT PERIOD

     Date         Check
  mm/dd/yyyy     Number                 Payee                          Purpose                       Amount
07/01/2019     134         Vannessa R Provencio     Final check 0616-06302019                                801
07/01/2019     135         Irving Mendoza           Final check 0616-06302019                                356
07/01/2019     132         Mario Richey             Final check 0616-06302019                                315
07/01/2019     133         Paul Mora                Final check 0616-06302019                                 30
07/02/2019     Transfer    Wells Fargo Bank         Transfer to DIP Operating account                     20,000
07/02/2019     141         Aldo Villarreal          Final check 0616-06302019                                682
07/02/2019     143         Daniel Pelaez            Fees for the period 0616-06302019 -35.48 hours           582
07/02/2019     139         Priscilla Vargas         Final check 0616-06302019                                304
07/02/2019     140         Kevin Lewis              Final check 0616-06302019                                134
07/02/2019     136         Jonathan Aleman          Final check 0616-06302019                                 30
07/02/2019     137         Jermani Dotson           Final check 0616-06302019                                 30
07/02/2019     142         Kareem Mitchell          Final check 0616-06302019                                 30
07/02/2019     138         Aaron Garcia             Final check 0616-06302019                                 30
07/03/2019     Wire        ADP                      Payroll                                              811,136
07/03/2019     145         Winston Johnson          Final check 0601-06152019                                583
07/03/2019     144         Luke Hall                Final check 0516-05292019                                302
07/03/2019     Deduction   Wells Fargo Bank         WT Fee                                                    30
07/05/2019     147         Nicholas Solari          Fees for the period 6/16 to 6/30/19                    2,375
07/08/2019     149         Janbek Yildirim          0616-06302019                                            663
07/08/2019     148         Leonel Vergara           Final check 0701-07082019                                143
07/09/2019     154         Mark Anthony Ramos       Final check 0701-07082019                                580
07/09/2019     150         Ricardo Alvarez          Final check 0701-07082019                                526
07/09/2019     159         Alexis Urbina            0616-06302019                                            491
07/09/2019     151         Ruben Silva              Final check 0701-07082019                                249
07/09/2019     158         Rosean Jamerson          0616-06302019                                            238
07/09/2019     152         Jonathan Giron Orozco    Final check 0701-07082019                                226
07/09/2019     153         Regine Conwright         Final check 0701-07082019                                134
07/09/2019     156         Kaliah Robinson          Final check 0701-07082019                                 32
07/09/2019     155         Laura Campuzano          Final check 0701-07082019                                 32
07/10/2019     160         Johnny Valle             Final check 0701-07152019                                330
07/11/2019     163         Michael McNichols        Final check 0701-07102019                                882
07/11/2019     161         Andrew R Wilson          Final check 0701-07102019                                495
07/11/2019     162         Felix Romero             Final check 0701-07102019                                381
07/11/2019     165         Dakota Jackson           Missing check 0616-06302019                              322
07/11/2019     164         Adrian Lara              Missing check 0616-06302019                              136
07/12/2019     172         Kenroy R Ortega          Final check 0701-07122019                                641
07/12/2019     167         Ronald Roberts           Missing hours 0616-06302019                              416
07/12/2019     168         Joe Morales              Missing hours 0616-06302019                              358
07/12/2019     171         Marques Pittman          Final check 0701-07122019                                261
07/12/2019     170         Brendan Williams         Final check 0701-07122019                                252
07/12/2019     169         Rudy Rosario             Missing hours 0616-06302019                              200
07/12/2019     166         Bryan Thompson           Missing check 0616-06302019                              126
07/15/2019     173         Adnan Dahlvani           Missing check 0616-06302019                              156
07/16/2019     175         Kenneth Davis            Final check 0701-07152019                                823
07/16/2019     178         Cleveland Joshua Epps    Final check 0701-07152019                                234
07/16/2019     179         Alisha Taylor            Final check 0701-07152019                                142
07/16/2019     177         Eric Gray                Final check 0701-07152019                                 33
07/16/2019     174         Josias J Quintero        Final check 0701-07152019                                 33
07/17/2019     180         Kathy Hicks              Excess Hours worked PE 0701-07152019                     800
07/17/2019     181         Cristian Chavez          Final check 0716-07172019                                134
07/18/2019     Wire        ADP                      Payroll                                              824,591
07/18/2019     185         Jason McCown             0701-07152019                                            833
07/18/2019     186         Daniel Pelaez            Fees for the period 0701-07152019 -32.8 hours            541

                                                   Page 7 of 19
      Case 2:19-bk-14989-WB        Doc 283 Filed 08/23/19 Entered 08/23/19 14:22:54           Desc
                                    Main Document    Page 8 of 19
07/18/2019   183         Fernando Hernandez         Final check 0716-07182019                      294
07/18/2019   184         Keyana Robinson            Final check 0716-07182019                       83
07/18/2019   182         Anita Gallegos             Final check 0716-07182019                       33
07/18/2019   Deduction   Wells Fargo Bank           WT Fee                                          30
07/19/2019   187         Lance Soto                 Final check 0716-07192019                      253
07/19/2019   189         Bradley Lyons              Missing hours 0701-07152019                    248
07/19/2019   190         Marcus Dodson              Missing hours 0701-07152019                    150
07/19/2019   188         Christina Matthews         Final check 0716-07192019                       33
07/22/2019   191         Amber Henderson            Missing hours 0701-07152019                    223
07/22/2019   192         Imani Hall                 Missing hours 0701-07152019                     89
07/23/2019   193         Corderol Myles             Missing check 0701-07152019                    342
07/23/2019   197         Brian Dalton               Correction check 0716-07232019                 283
07/23/2019   200         Adrian Cobian              Final check 0716-07232019                      282
07/23/2019   195         Judith Velazquez           Final check 0716-07232019                      278
07/23/2019   198         Jonathan Ramdan            Final check 0716-07232019                      278
07/23/2019   196         Hannah Magana              Final check 0716-07232019                      276
07/23/2019   199         Biridiana Espinal          Final check 0716-07232019                      253
07/23/2019   194         Patrick Montoya            Final check 0716-07232019                       33
07/24/2019   204         Devon Rea                  0701-07152019 Salary Continuation              868
07/24/2019   203         Cynthia Pastor             0701-07152019 Salary Continuation              863
07/24/2019   205         William Taffet             0701-07152019 Salary Continuation              723
07/24/2019   202         Marcus Toliver             0701-07152019 Salary Continuation              556
07/24/2019   201         Angel Gutierrez            0701-07152019 Salary Continuation              362
07/25/2019   208         Rosendo Rojo               Final check 0716-07232019                      547
07/25/2019   212         Cory Bannerman             Final check 0716-07252019                      520
07/25/2019   211         Kalvin Guillen             Final check 0716-07252019                      397
07/25/2019   209         Jessy Gomez                Final check 0716-07232019                      395
07/25/2019   210         Jervaris Smith             Missing Hours 0701-07152019                    166
07/25/2019   206         Sheri Marshall             Payroll Adjustment 0701-07152019               133
07/26/2019   219         Steven Crum                Payroll Adjustment 0701-07152019             1,222
07/26/2019   214         Edgar Gonzalez Echartea    Payroll Adjustment 0701-07152019               809
07/26/2019   215         Ranon Ruff                 Final check 0716-07252019                      782
07/26/2019   218         Terry Thomas               Final check 0716-07252019                      671
07/26/2019   217         Jamon Bellard              Final check 0716-07252019                      175
07/26/2019   213         Sergio Palazzi             Payroll Adjustment 0701-07152019               113
07/26/2019   216         Alanna Beaird              Final check 0716-07252019                       33
07/30/2019   220         Wayne Owens                Final check 0716-07302019                    1,207
07/30/2019   222         Lorena Gonzalez            Final check 0716-07302019                      938
07/30/2019   221         Pedrito Cruz Martinez      Final check 0716-07302019                      919
07/30/2019   223         Yu-Ting H Lin              Final check 0716-07302019                      369
07/30/2019   224         Ruth Varela                Final check 0716-07302019                       33
07/31/2019   227         Carlos Vazquez             Final check 0716-07312019                    1,204
07/31/2019   225         Juan Betancourt            Final check 0716-07312019                      854
07/31/2019   226         Dwight Seay                Final check 0716-07312019                      117
                                                           TOTAL DISBURSEMENTS THIS PERIOD:   1,692,623




                                                   Page 8 of 19
           Case 2:19-bk-14989-WB             Doc 283 Filed 08/23/19 Entered 08/23/19 14:22:54      Desc
                                              Main Document    Page 9 of 19
                                                      PAYROLL ACCOUNT
                                                     BANK RECONCILIATION

                           Bank statement Date:                7/31/2019   Balance on Statement:      27,760

Plus deposits in transit (a):
                                                       Deposit Date          Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                   -

Less Outstanding Checks (a):
                           Check Number                 Check Date            Check Amount
                                121                          06/26/2019                      30
                                160                          07/10/2019                     330
                                173                          07/15/2019                     156
                                174                          07/16/2019                      33
                                182                          07/18/2019                      33
                                185                          07/18/2019                     833
                                188                          07/19/2019                      33
                                211                          07/25/2019                     397
                                214                          07/26/2019                     809
                                222                          07/30/2019                     938
                                223                          07/30/2019                     369
                                224                          07/30/2019                      33
                                225                          07/31/2019                     854
                                226                          07/31/2019                     117
                                227                          07/31/2019                   1,204


TOTAL OUTSTANDING CHECKS:                                                                                 6,169

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                21,591

* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment




                                                           Page 9 of 19
           Case 2:19-bk-14989-WB                 Doc 283 Filed 08/23/19 Entered 08/23/19 14:22:54   Desc
                                                  Main Document    Page 10 of 19
                                                  I. CASH RECEIPTS AND DISBURSEMENTS
                                                            C. (TAX ACCOUNT)

1. TOTAL RECEIPTS PER ALL PRIOR TAX ACCOUNT REPORTS                                                        497,050

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR TAX                                                             494,664
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                        2,386

4. RECEIPTS DURING CURRENT PERIOD:                                                                         537,174
     (Transfer from General Account)
Other (Itemize):
     Branch Deposit (IRS - Payroll Tax Refund)                                                             173,010
     Card Claim Final Credit                                                                                 1,019

5. BALANCE:                                                                                           713,588.36

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
     TOTAL DISBURSEMENTS THIS PERIOD:***                                                                   537,235

7. ENDING BALANCE:                                                                                         176,353

8.   TAX Account Number(s):                                   ******8399


                                                              DIP Taxes Wells Fargo
                                                              3200 Foothill, Blvd.
     Depository Name & Location:                              La Crescenta, CA 91214




                                                             Page 10 of 19
        Case 2:19-bk-14989-WB            Doc 283 Filed 08/23/19 Entered 08/23/19 14:22:54             Desc
                                          Main Document    Page 11 of 19
                             TOTAL DISBURSEMENTS FROM TAX ACCOUNT FOR CURRENT PERIOD

                     Check
Date mm/dd/yyyy     Number               Payee                             Purpose                     Amount
   07/03/2019     Wire       ADP                       Payroll Tax                                         275,190
   07/18/2019     Wire       ADP                       Payroll Tax                                         261,985
   07/18/2019     Wire       Wells Fargo Bank          Bank Charges                                             30
   07/03/2019     Wire       Wells Fargo Bank          Bank Charges                                             30
                                                                   TOTAL DISBURSEMENTS THIS PERIOD:          537,235




                                                   Page 11 of 19
           Case 2:19-bk-14989-WB             Doc 283 Filed 08/23/19 Entered 08/23/19 14:22:54      Desc
                                              Main Document    Page 12 of 19
                                                        TAX ACCOUNT
                                                     BANK RECONCILIATION

                           Bank statement Date:                7/31/2019   Balance on Statement:      176,353

Plus deposits in transit (a):
                                                       Deposit Date          Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                  0

Less Outstanding Checks (a):
                           Check Number                 Check Date            Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                  0

Bank statement Adjustments:
Explanation of Adjustments-



ADJUSTED BANK BALANCE:                                                                                176,353

* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment




                                                           Page 12 of 19
              Case 2:19-bk-14989-WB               Doc 283 Filed 08/23/19 Entered 08/23/19 14:22:54                            Desc
                                                   Main Document    Page 13 of 19
                                                      I. D SUMMARY SCHEDULE OF CASH

ENDING BALANCES FOR THE PERIOD:
                     (Provide a copy of monthly account statements for each of the below)

                                                              General Account:                    2,616,965
                                                               Payroll Account:                      21,591
                                                                  Tax Account:                      176,353
       *Other Accounts:


         *Other Monies:
                                                    **Petty Cash (from below):                             0

TOTAL CASH AVAILABLE:                                                                                                                2,814,909


Petty Cash Transactions:
          Date                       Purpose                                                Amount




TOTAL PETTY CASH TRANSACTIONS:                                                                                                              0



* Specify the Type of holding (e.g. CD, Savings Account, Investment Security), and the depository name, location & account#
** Attach Exhibit Itemizing all petty cash transactions




                                                                 Page 13 of 19
                  Case 2:19-bk-14989-WB                 Doc 283 Filed 08/23/19 Entered 08/23/19 14:22:54                         Desc
                                                         Main Document    Page 14 of 19
                                              II. STATUS OF PAYMENTS TO SECURED CREDITORS, LESSORS
                                                    AND OTHER PARTIES TO EXECUTORY CONTRACTS


                                                 Frequency of Payments                                  Post-Petition payments
            Creditor, Lessor, Etc.                     (Mo/Qtr)              Amount of Payment           not made (Number)          Total Due
Hillair Capital                               Weekly                                      40,000                             0                   0
Bentley Financial Services                    Monthly                                      2,236                             3               6,708
Motorcars West/The Auto Gallery               Monthly                                      2,178                             3               6,534
Calstar Motors, Inc.                          Monthly                                      2,714                             3               8,143
Parkway Commercial Realty                     Monthly                                      3,412                             0                   0
Three Two Seven Family Mmgt LLC               Monthly                                      2,335                             0                   0
Trust 5025983 LLC                             Monthly                                      2,000                             0                   0
Bulldog Commercial Real Estate                Monthly                                     10,500                             0                   0
ExtraSpaceStorage                             Monthly                                        140                             0                   0
The Hertz Corporation                         Bi-Monthly                                 446,302                             2             183,684 (1)
Lockton Companies, LLC                        Monthly                                     71,022                             0                   0
GTR Source LLC                                Monthly                                     27,663                             3              82,988
Hop Capital                                   Monthly                                     37,978                             3             113,935
Chrome Capital                                Unknown                                    350,000                       Unknown             350,000 (2)
WG Fund                                       Monthly                                      2,722                             3               8,166
Influx Capital LLC                            Monthly                                      3,427                             3              10,282
NexGen Capital, LLC                           Monthly                                     28,210                             3              84,629
                                                                                                                    TOTAL DUE:             855,069

(1) Historically, the total monthly amount due and owing Hertz, which fluctuates depending on van usage, was split into two (2) payments (roughly
85%/15%).

(2) Based upon the limited settlement documentation relating to Chrome Capital that the debtors are in possession of, it appears that the total
settlement amount was $350K, of which none was paid (although it is unclear whether and when any settlement payments were or are due, given
the lack of settlement documentation in this regard).


                                                                  III. TAX LIABILITIES

FOR THE REPORTING PERIOD:
                                                                                            Gross Sales Subject to Sales Tax:                 0.00
                                                                                                          Total Wages Paid:              1,692,623

                                                                              Total Post-Petition                                Date Delinquent
                                                                               Amounts Owing             Amount Delinquent        Amount Due
                                              Federal Withholding
                                              State Withholding
                                              FICA- Employer's Share
                                              FICA- Employee's Share
                                              Federal Unemployment
                                              Sales and Use
                                              Real Property
                                     Other:
                                                                   TOTAL:                           0                        0




                                                                       Page 14 of 19
                           Case 2:19-bk-14989-WB               Doc 283 Filed 08/23/19 Entered 08/23/19 14:22:54                             Desc
                                                                Main Document    Page 15 of 19
                                                           IV. AGING OF ACCOUNTS PAYABLE AND RECEIVABLE

                                                                                                           *Accounts Payable                        Accounts Receivable
                                                                                                             Post-Petition                   Pre-Petition         Post-Petition
                                                                                          Current                          549,152                        -             4,337,242
                                                                                      1 - 30 days                               576                       -                 11,410
                                                                                     31 - 60 days                               -                         -                     -
                                                                                     61 - 90 days                            37,022                       -                     -
                                                                                    91 - 120 days                               -                         -                     -
                                                                                   Over 120 days                                -                    344,788                    -
                                                                                          TOTAL:                           586,750                   344,788            4,348,652




                                                                         V. INSURANCE COVERAGE

                                                                                                                                                                   Premium Paid
                              Type                               Name of Carrier                            Amount of Coverage          Policy Expiration Date    Through (Date)
                  General Liability            Lockton Insurance Brokers, LLC                       $300k to $1M                                     1/1/2020             8/1/2019
                  Worker's Compensation        Innovative (CA/IL)                                   No limit, w $10k deductible                     10/1/2019            8/31/2019
                  Worker's Compensation        Self Insured in Texas                                Self Insured                                      Monthly            8/31/2019
                  Vehicle                      Hertz                                                $0-300K                                          1/1/2020             8/1/2019
          Others: Umbrella                     First Insurance Funding                              $1M                                             9/15/2019            8/15/2019


                                                              VI. UNITED STATES TRUSTEE QUARTERLY FEES
                                                                          (TOTAL PAYMENTS)

Quarterly Period                                                                                                                                                 Quarterly Fees Still
 Ending (Date)       Total Disbursements                        Quarterly Fees                                  Date Paid                   Amount Paid               Owing
        6/30/2019                  6,409,606                                             64,096                             7/22/2019            64,096.06                       -
                                                                                                                                                                                 -
                                                                                                                                                                                 -
                                                                                                                                                                                 -
                                                                                         64,096                                                       64,096                     -




                                                                              Page 15 of 19
           Case 2:19-bk-14989-WB             Doc 283 Filed 08/23/19 Entered 08/23/19 14:22:54                    Desc
                                              Main Document    Page 16 of 19
                                         VII SCHEDULE OF COMPENSATION PAID TO INSIDERS


                                          Date of Order Authorizing                                        Gross Compensation
             Name of Insider                   Compensation              *Authorized Gross Compensation   Paid During the Month
George Voskanian                                  6/12/2019                     $25,000 / Month                           25,000
Scott Sheikh                                      6/12/2019                     $25,000 / Month                           25,000
Shoushana Ohanessian                              7/30/2019                     $20,000 / Month                              -




                                       VIII. SCHEDULE OF OTHER AMOUNTS PAID TO INSIDERS

                                          Date of Order Authorizing                                       Amount Paid During the
           Name of Insider                     Compensation                        Description                   Month
Shoushana Ohanessian                              7/30/2019                  Expense Reimbursements                     16,810




* Please indicate how compensation was identified in the order (e.g. $1,000/week, $2,500/month)




                                                            Page 16 of 19
       Case 2:19-bk-14989-WB                Doc 283 Filed 08/23/19 Entered 08/23/19 14:22:54                             Desc
                                             Main Document    Page 17 of 19

                                                        IX. PROFIT AND LOSS STATEMENT
                                                              (ACCRUAL BASIS ONLY)


                                                                   7/1/2019 through
                                                                      7/31/2019                       Cumulative Post-Petition
Sales/Revenue:
     Gross Sales/Revenue                                                       4,203,596                                  12,328,452
     Less: Returns/Discounts                                                           0                                           0
                         Net Sales/Revenue                                     4,203,596                                  12,328,452

Cost of Goods Sold:
     Beginning Inventory at cost                                                        0                                            0
     Purchases                                                                          0                                            0
     Less: Ending Inventory at cost                                                     0                                            0
                   Cost of Goods Sold (COGS)                                            0                                            0

Gross Profit                                                                   4,203,596                                  12,328,452

     Other Operating Income (Itemize)

Operating Expenses:
    Payroll - Insiders                                                           110,000                                     220,000
    Payroll - Other Employees                                                  2,140,547                                   6,397,758
    Payroll Taxes                                                                194,852                                     591,147
    Other Franchise Tax and Filing Fees (Itemize)                                      0                                       6,647
    Depreciation and Amortization                                                      0                                      32,701
    Rent Expense - Real Property                                                  16,246                                      52,739
    Lease Expense - Personal Property                                                  0                                           0
    Insurance                                                                    287,483                                     692,411
    Real Property Taxes                                                                0                                           0
    Telephone and Utilities                                                       36,234                                     101,150
    Repairs and Maintenance                                                          800                                       1,965
    Travel and Entertainment (Itemize)                                             2,582                                       8,486
    Miscellaneous Operating Expenses (Itemize)                                 1,060,741                                   2,606,769
                    Total Operating Expenses                                   3,849,485                                  10,711,774

               Net Gain/(Loss) from Operations                                   354,111                                    1,616,678

Non-Operating Income:
    Interest Income                                                                     0                                          19
    Net Gain on Sale of Assets (Itemize)                                                0                                           0
    Other (Itemize)                                                                     0                                           0
                Total Non-Operating income                                              0                                          19

Non-Operating Expenses:
    Interest Expense
    Legal and Professional (Itemize)
        Debtor Counsel                                                           238,232                                      788,232
        Debtor CRO                                                                56,264                                       96,264
        Debtor Advisor                                                            64,977                                      184,977
        Board of Directors                                                             0                                       10,000
        Secured Lender Counsel                                                    54,415                                      274,415
        Committee Counsel                                                         90,000                                      150,000
        Committee Professionals                                                 (100,000)                                           0
        Investment Banker                                                            666                                       66,666
        US Trustee Fees                                                           64,746                                       64,746
    Other (Itemize)                                                                    0                                            0
              Total Non-Operating Expenses                                       469,300 (1)                                1,635,300

NET INCOME/(LOSS)                                                               (115,189)                                     (18,603)

Itemized Miscellaneous Operating Expenses
     Fuel Expense                                                                316,854                                    1,009,817
     Vehicle Expense                                                             648,622                                    1,356,419
     Employment Counsel                                                                0                                            0
     Office Supplies                                                              13,260                                       41,276
     Driver Background Check                                                      19,809                                       55,430
     Dues and Subscriptions                                                        8,568                                       13,529
     Car Wash                                                                      3,668                                       18,695
     Citation                                                                        733                                        6,948
     Accidents                                                                       177                                        4,664
     Bank Charges                                                                    660                                        4,272
     Recruitment Expenses                                                          9,530                                       15,705
     IT Expenses                                                                  23,200                                       39,400
     Other misc. OpEx                                                             15,660                                       40,616
     Total                                                                     1,060,741                                    2,606,769

(1) The identified amounts are estimates based upon discussions with the Debtors’ professionals, Committee counsel and counsel
for Hillair, as applicable, and are subject to various orders, including but not limited to orders governing the use of cash collateral
and orders approving the employment of the various professionals identified.
(2) A payment made to the Debtor(‘s’) employment counsel prior to the Petition Date was inadvertently included in the Debtor(‘s’)
Profit and Loss Statement for the period of 6/1/19 through 6/30/19, which was included in the May monthly operating report(s), so
it is being adjusted herein to reflect the actual timing of the payment.




                                                           Page 17 of 19
                                 Case 2:19-bk-14989-WB                Doc 283 Filed 08/23/19 Entered 08/23/19 14:22:54                           Desc
                                                                       Main Document    Page 18 of 19
                                                                                  X. BALANCE SHEET
                                                                                (ACCRUAL BASIS ONLY)

ASSETS                                                                                                          Current Month End
   Current Assets:
   Unrestricted Cash                                                                                                     2,814,909
   Restricted Cash                                                                                                               0
   Accounts Receivable                                                                                                   4,693,440
   Inventory                                                                                                                     0
   Notes Receivable                                                                                                              0
   Prepaid Expenses                                                                                                        178,827 (1)
   Other (Itemize)
                                                                  Total Current Assets                                                                                      7,687,176

Property, Plant, and Equipment                                                                                           1,033,577
Accumulated Depreciation/Depletion                                                                                        (184,012)
                                                  Net Property, Plant, and Equipment                                                                                          849,566

Other Assets (Net of Amortization):
   Due from Insiders                                                                                                     1,807,751 (2)
   Other (Itemize)                                                                                                          87,133 (3)
                                                                    Total Other Assets                                                                                      1,894,884

TOTAL ASSETS                                                                                                                                                               10,431,625

LIABILITIES
Post-petition Liabilities:
   Accounts Payable                                                                                                        589,607 (4)
   Taxes Payable                                                                                                                 0
   Notes Payable                                                                                                                 0
   Professional fees                                                                                                     1,545,554
   Secured Debt                                                                                                                  0
   Accrued Payroll                                                                                                       1,312,850
   Other (Itemize)                                                                                                               0
                                                         Total Post-petition Liabilities                                                                                    3,448,011

Pre-petition Liabilities:
   Hillair Notes Payable due to Scoobeez Global                                                                         11,153,098 (5)
   Hillair (Per cash collateral stipulation)                                                                              (480,000) (5)
   Priority Liabilities                                                                                                          0
   Unsecured Liabilities                                                                                                24,070,267 (6)
   Other (Itemize)                                                                                                         734,698
                                                          Total Pre-petition Liabilities                                                                                   35,478,063

TOTAL LIABILITIES                                                                                                                                                          38,926,074

EQUITY:
   Pre-petition Owners’ Equity                                                                                         (20,376,988)
   Post-petition Profit/(Loss)                                                                                             (18,603)
   Direct Charges to Equity                                                                                             (8,098,859)
TOTAL EQUITY                                                                                                                                                              (28,494,449)

TOTAL LIABILITIES & EQUITY                                                                                                                                                 10,431,625


(1) Includes deposits for fuel in the approximate amounts of $55K and $50K for Fleetcor and Pex, respectively. The remaining amount is comprised of a combination of rental
security deposits and insurance deposits.
(2) The amount "Due from Insiders" continues to be reviewed and this figure will be updated as necessary and appropriate based upon that review.
(3) This amount reflects primarily potential funds to be recovered from various merchant cash entities.
(4) Hertz ($520K), Booster ($36), AT&T Mobility ($21K), and various other accounts payable ($12K).
(5) Since the petition date the Debtor has paid $480K to Hillair Capital Management pursuant to certain cash collateral stipulations and orders, and said funds shall be applied in a
manner consistent therewith.

(6) The Pre-Petition Unsecured Liabilities include the balance due and owing Avitus as reflected in the Debtor(s)' pre-petition balance sheet(s) ($15,971,408) (the "Avitus Debt").
Although this figure is disputed by the Debtor(s), and inconsistent with the figure(s) included in the schedules filed by the Debtors (which the Debtors believe to be a more accurate
estimate of the amount actually due and owing Avitus), this figure is included herein in order to maintain consistency with the Debtor(s)' previous balance sheet(s). The CRO
continues to evaluate the true nature and amount of the Avitus Debt and will update it as necessary and appropriate. In addition, this figure includes $8,098,859 due and owing a
number of merchant cash advance entities pursuant to a global settlement by and among the Debtor and Scoobeez Global, on the one hand, and a number of merchant cash
entities on the other hand.




                                                                                      Page 18 of 19
           Case 2:19-bk-14989-WB               Doc 283 Filed 08/23/19 Entered 08/23/19 14:22:54                             Desc
                                                Main Document    Page 19 of 19
                                                            XI. QUESTIONNAIRE



1.   Has the debtor-in-possession made any payments on its pre-petition unsecured debt, except as have been
     authorized by the court? If "Yes", explain below:                                                                        No   Yes
     On or about 7/1/2019, $6,647 was paid to Shoushana Ohanessian as reimbursement for an advance of funds
     expended by Mrs. Ohanessian in order to revive Scoobur's corporate status. The debtor(s) are in the process of
     determining the manner in which to treat this payment and/or any claim(s) associated therewith.                               X


2.
     Has the debtor-in-possession during this reporting period provided compensation or remuneration to any officers,
     directors, principals, or other insiders without appropriate authorization? If "Yes", explain below:                     No   Yes

     See response to Question #1                                                                                                   X

3.   State what progress was made during the reporting period toward filing a plan of reorganization

     On or about July 8, 2019 the Debtors filed an application to employ Armory Securities, LLC, as investment banker,
     to explore both a potential sale and a potential recapitalization. On or about July 9, 2019 the Debtors filed a
     motion to set the bar date to file certain types of claims, including but not limited to general unsecured claims
     and government claims. On or about July 11, 2019 the Court entered an order establishing notice and hearing
     procedures for trading in, or certain claims of worthlessness with respect to, equity securities in Scoobeez Global,
     Inc., which the Debtors served upon all potentially affected parties in accordance with the order of the Court. On
     or about July 12, 2019 the Court entered an order granting the Debtors application to employ and retain Brian
     Weiss as CRO. Also on July 12, 2019 the Debtors filed a motion to reject three automobile leases that had been
     determined to be of inconsequential value/burdensome to the estates. On or about July 17, 2019 the Court
     entered an order granting the application to employ counsel for the committee, who counsel for the Debtors
     have continued to work with towards the most viable and value maximizing exit strategy. On or about July 26,
     2019 the court entered a number of orders including orders approving the applications to employ restructuring
     counsel and financial advisor for the Debtors, as well as orders extending the deadline for the committee to
     challenge the claim and/or lien of Hillair Capital Management, LLC. On or about July 29, 2019 the Debtors filed a
     stipulation between the Debtors and the committee resolving the committee’s objection to the Debtors notice of
     setting/increasing the insider compensation of Shoushana Ohanessian. On or about July 31, 2019 the Debtors
     filed a second stipulation to extend the deadline for the committee to challenge the claim and/or lien of Hillair
     Capital Management, LLC.

4.   Describe potential future developments which may have a significant impact on the case:

     See answer to question #3. Armory will continue to explore a sale of the assets and a recapitalization of the
     business in order to determine which exit strategy is most value maximizing to the Debtors.

5.
     Attach copies of all Orders granting relief from the automatic stay that were entered during the reporting period.


6.   Did you receive any exempt income this month, which is not set forth in the operating report? If "Yes", please set
     forth the amounts and sources of the income below.                                                                       No   Yes
                                                                                                                              X

     /s/ George Voskanian
I,   George Voskanian, CFO/Co-CEO

     declare under penalty of perjury that I have fully read and understood the foregoing debtor-in-possession operating
     report and that the information contained herein is true and complete to the best of my knowledge.




                                                               Page 19 of 19
